DETAILED ACTION
  	This Office Action is in response to the amendment filed on 09/29/2021 in which Claims 1-4, 6, 8, 10-16, and 18-20 currently amended. Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the claim amendments filed on 09/29/2021 applicant’s arguments in pages 11-12 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. 
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 10/05/2020 are hereby withdrawn. 
 				Allowable Subject Matter
2.	  Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 10, and 18 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	

Wu (US 20200005255 A1, prior art on the record) discloses a blockchain node receives transaction data and formatted information corresponding to the transaction data. The blockchain node determines, based on a transaction type corresponding to the transaction data and a predetermined relationship between the transaction type and a processing policy, a processing policy corresponding to the transaction data, where the processing policy includes a data attribute used for conversion and a conversion rule corresponding to the data attribute. The blockchain node converts the formatted information into an attribute value based on the conversion rule. A data attribute corresponding to the attribute value is determined. The blockchain node verifies received transaction data based on the attribute value of the data attribute and the attribute value of the data attribute (Wu, Abstract).
	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a centralized Transaction Tracking Using Multi-Blockchain Technology. 
	The subject matters of the independent claims 1, 10, and 18 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  based on a predetermined mapping between the set of object types and a set of hash functions, the hash function that is mapped to the 15determined object type of-corresponding to said given message; selecting, based at least in part on the selected hash function, one of a plurality of blockchains that corresponds to the object type of said given message; and storing the given message in the selected blockchain based at 
 	Independent claims 10 and 18 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in pages 11-12 of the REMARKS filed on 09/29/2021 in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 10, and 18 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498